


110 HR 5675 IH: To amend the Harmonized Tariff Schedule of the United

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5675
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2008
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to revise the classification of certain cigars.
	
	
		1.Certain cigars
			(a)In
			 generalChapter 24 of the
			 Harmonized Tariff Schedule of the United States is amended by striking
			 subheading 2402.10.80 and inserting the following new subheadings and superior
			 text thereto, with such superior text having the same degree of indentation as
			 the article description for subheading 2402.10.80 as in effect immediately
			 before the enactment of this Act:
				
					
						
							
								Each valued 23¢ or
							 over:
								
								2402.10.80Cigars certified as handmade57¢/kg +
						  1.4%Free (A, AU, BH, CA, CL, E, IL, J, MA, MX, P,
						  SG)$9.92/kg + 25%
								
								2402.10.90Other57¢/kg + 1.4%Free (A, AU, BH,
						  CA, CL, E, IL, J, MA, MX, P, SG)$9.92/kg + 25%
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
